PCIJ_A_08_SinoBelgianTreaty_BEL_CHN_1927-01-08_ORD_01_IM_00_EN.txt. 6
ORDER
MADE ON JANUARY 8th, 1927.

 

The PRESIDENT of the PERMANENT COURT OF INTERNATIONAL
JUSTICE,

Having regard to Articles 41 and 48 of the Court’s Statute ;

Having regard to Article 57 of the Rules of Court ;

Having regard to the Application instituting proceedings dated

November 25th, 1926, and filed with the Registry of the Court ©

through the intermediary of the Belgian Chargé d’affaires ad interim
at The Hague on November 26th, 1926 ;

Having regard to the Case filed by the Belgian Government on
January 3rd, 1927;

Having regard to Order No. 433 addressed on November 6th,
1926, by the President of the Republic of China to the Chinese
Minister for Foreign Affairs, an English translation of which
was filed with the Registry by the Belgian Government on
December 14th, 1926 ;

Having regard to the Treaty of friendship, commerce and
navigation concluded at Peking on November 2nd, 1865, between
Belgium and China, a copy of which was attached to the said Case
filed by the Belgian Government ; |

Having regard to the Report of the Commission on Extra-
territoriality in China constituted in pursuance to Resolution V
adopted at the Conference of Washington on the Limitation of
Armaments, December roth, 1921, of which Report a copy was
likewise attached to the Case filed by the Belgian Government ;

Whereas the Chinese Government has declared the afore-
mentioned Treaty to have ceased to be effective, whilst the

1927.
January 8th.
File E. c. IX.

Belgian Government, on the other hand, maintains that it is still ©

in force, and as, consequently, the situation secured by the Treaty
to Chinese nationals resident in Belgium has undergone no
modification, whilst the corresponding situation of Belgian nationals
in China has been altered in virtue of the abovementioned Presiden-
tial Order ;

Whereas the object of the measures of interim protection con-
templated by the Statute of the Court is to preserve the respective
rights of the jParties, pending the decision of the Court ; and as,
in the present case, the rights in question are those reserved to
7
Belgium and to Belgian nationals in China, by the Treaty of Nov-
ember 2nd, 1865, in addition to those resulting from non-treaty law;

Whereas, on the other hand, Belgium and China have signed and
ratified the Protocol of signature of December 16th, 1920, relating
to the adoption of the Statute of the Court ;

as these two Powers have recognized as compulsory the Court’s
jurisdiction, in accordance with Article 36, paragraph 2, of the
Court’s Statute; and as sub-paragraph (4) of this paragraph
covers legal disputes concerning the nature or extent of the
reparation to be made for the breach of an international obligation ;

as, however, in the event of an infraction—a contingency rendered
possible by the situation resulting from the publication of the
aforesaid Chinese Presidential Order—of certain of the rights, which
Belgium or her nationals would possess in China, if the Treaty of
November 2nd, 1865, were recognized as still operative, such
infraction could not be made good simply by the payment of an
indemnity or by compensation or restitution in some other material
form ;

Whereas, this being so, the object of the measures of interim
protection to be indicated in the present case must be to prevent
_any rights of this nature from being prejudiced ;

Indicates provisionally, pending the final decision of the Court
in the case submitted by the Application of November 25th, 1926—
by which decision the Court will either declare itself to have no
jurisdiction or give judgment on the merits—and subject to any
modification which it may subsequently be considered desirable to
make in the present Order, that the protection which the
abovementioned Presidential Order of November 6th, 1926, grants,
in accordance with the rules of international law and usage, to the
Belgian Legation and consulates and to Belgian nationals, property
and ships in China should include the following :

I. — As regards nationals:

(x) a right on the part of any Belgian who may have lost his
passport or have committed some offence against the law, to be
conducted in safety to the nearest Belgian consulate (cf. Treaty of
November znd, 1865, Article x0) ;

. (2) effective protection of Belgian missionaries who have peace-
fully proceeded to the interior of the country; and, in general,
8

protection of Belgians against any insult or violence (cf. Treaty of
November 2nd, 1865, Articles 15 and 17) ;

(3) a right on the part of any Belgian who may commit a crime
against a Chinese or any other offence against the law, not to be
arrested except.through a consul, nor to be subjected, as regards the
execution of any penalty involving personal violence or duress,
to any except the regular action of Belgian law (cf. Treaty of
‘November 2nd, 1865, Article rg) ;

Il. — As regards property and shipping:

protection against any sequestration or seizure not in accordance
with the generally accepted principles of international law and
against any destruction other than accidental (cf. Treaty of
November 2nd, 1865, Article 14) ;

Ill. — As regards judicial safeguards :

a right on the part of physical and moral persons of Belgian
nationality to have any legal proceedings to which they may be
parties before Chinese authorities heard by the modern courts, in
conformity with the modern codes of Law (the courts and codes
mentioned by the Chinese delegate in his statement of November 25th,
1921, before the Commission for the Pacific and Far East’ of
the Washington Conference and referred to in the abovementioned
Report of the Commission on Extra-territoriality in China), with
right of appeal, in accordance with the regular legal procedure and
with the assistance of advocates and interpreters chosen by them
and duly approved by the said courts.

Done at The Hague, this eighth day of January, nineteen hundred
and twenty-seven, in four copies, one of which shall be deposited
in the archives of the Court and the others transmitted to the
Government of China, the Government of Belgium and the Council
of the League of Nations respectively.

(Signed) Max Huser,
President.

(Signed) A. HAMMARSKJOLD,
Registrar.
